United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL OFFICE, POST OFFICE,
Niles, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-701
Issued: October 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 25, 2011 appellant, through his representative, filed a timely appeal from the
Office of Workers’ Compensation Programs’ (OWCP) merit decision dated December 15, 2010
which affirmed the denial of appellant’s claim for a schedule award. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained permanent impairment to his left arm warren
ting a schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On January 7, 1999 appellant, then a 47-year-old city carrier, was injured when he pulled
a frozen lever to open a door and experience pain in the fourth and fifth digits of his left hand
and wrist. OWCP accepted the claim for left hand tendinitis. Appellant did not stop work.
From November 30, 2005 to August 28, 2007 appellant came under the treatment of
Dr. Randall Hartwig, an osteopath, for left wrist pain with decreased range of motion.
Dr. Hartwig diagnosed tendinitis of the left wrist and sprain of the left wrist.
On December 15, 2007 appellant filed a claim for a schedule award. On December 20,
2007 OWCP informed him that for consideration to be given to the payment of a schedule
award, the medical evidence must support a finding that the accepted injury resulted in
permanent impairment or loss of use of a member or function of the body. It also had to
demonstrate that the residuals of the injury reached a fixed state, known as maximum medical
improvement. OWCP advised that the medical evidence in appellant’s file indicated that he had
not reached maximum medical improvement and therefore a claim for a schedule award could
not be considered at this time.
Appellant submitted reports dated March 14 and May 19, 2008 from Dr. Hartwig, who
noted decreased range of motion of the left wrist for flexion, extension, ulnar and radial
deviation with no motor deficit. Dr. Hartwig diagnosed tendinitis of the left wrist and sprained
left wrist.
In a December 29, 2008 report, OWCP’s medical adviser reviewed Dr. Hartwig’s
findings and noted that he failed to provide a date of maximum medical improvement or a
physical description pursuant to the fifth edition of the A.M.A., Guides.2
On November 29, 2009 appellant came under the treatment of Dr. William N. Grant, a
Board-certified internist, for left hand pain. Dr. Grant noted findings upon physical examination
of left wrist swelling, tenderness to palpation, range of motion for flexion measured 10 degrees,
extension measured 10 degrees, ulnar deviation measured 10 degrees and radial deviation
measured 10 degrees. He diagnosed left hand tendinitis and noted appellant reached maximum
medical improvement. Dr. Grant opined that appellant sustained a 38 percent permanent
impairment of the left upper extremity pursuant to Table 15-32 of the sixth edition of the
A.M.A., Guides.3 He noted that pursuant to Table 15-32, page 473 of the A.M.A., Guides, left
wrist flexion of 10 degrees was 9 percent impairment, extension of 10 degrees was 9 percent
impairment, ulnar deviation of 10 degrees was 12 percent impairment and radial deviation of 10
degrees was 12 percent impairment. Dr. Grant noted that pursuant to the Combined Values
Chart, appellant sustained 38 percent impairment of the left upper extremity. He stated that this
impairment was severe.

2

A.M.A., Guides (5th ed. 2001).

3

Id. at 473 (6th ed. 2008).

2

In a January 21, 2010 report, OWCP’s medical adviser reviewed Dr. Grant’s report and
noted that pursuant to the statement of accepted facts appellant injured his fourth and fifth digits
and his claim was accepted for left hand tendinitis; however, Dr. Grant provided an impairment
rating for the left wrist. Dr. Grant suggested OWCP refer appellant to an OWCP referral
physician for an impairment rating.
On January 22, 2010 OWCP referred appellant for a second opinion evaluation to
Dr. Manhal A. Ghanma, a Board-certified orthopedist. OWCP provided Dr. Ghanma with
appellant’s medical records, a statement of accepted facts as well as a detailed description of his
employment duties. In a medical report dated March 4, 2010, Dr. Ghanma indicated that he
reviewed the records provided to him and performed a physical examination of appellant. He
noted physical examination of the left hand revealed no objective findings consistent with left
hand tendinitis, with no swelling, scarring, tenderness or temperature changes. Dr. Ghanma
noted left wrist extension of 40 degrees, flexion of 55 degrees, radial deviation of 18 degrees and
ulnar deviation of 30 degrees. He noted appellant’s forearms measured 31 centimeters without
atrophy and she had normal grip strength. Dr. Ghanma noted “very poor effort” from appellant
for range of motion testing of the left arm. He advised that appellant reached maximum medical
improvement on February 7, 1999. Dr. Ghanma noted that pursuant to the A.M.A., Guides,
Table 15-3, Wrist Regional Grid, page 395, appellant sustained zero percent impairment to the
left arm. He noted appellant was a class zero for the condition of tendinitis for no impairment,
physical findings provided a grade modifier of zero pursuant to Table 15-8, Functional History
(GMFH) adjustment provided a grade modifier of one pursuant to Table 15-7 and Clinical
Studies (GMCS) adjustment provided a grade modifier of zero. Dr. Ghanma noted that the net
adjustment formulas equaled one but this did not change the impairment rating as the class zero
diagnosis did not provide any impairment.
In an April 7, 2010 report, OWCP’s medical adviser reviewed Dr. Ghanma’s report and
noted that pursuant to the statement of accepted facts appellant injured his fourth and fifth digits
and his condition was accepted for left hand tendinitis. However, Dr. Ghanma did not address
the fourth and fifth digits in his impairment evaluation. He asked that OWCP obtain a
supplemental report from Dr. Ghanma which addressed if there was impairment in the left fourth
and fifth fingers, including motor or sensory findings.
On April 27, 2010 OWCP requested that Dr. Ghanma provided a supplemental report
addressing impairment of the fourth and fifth digits of the left hand. In a May 19, 2010 report,
Dr. Ghanma indicated that upon examination of the fourth and fifth digits of appellant’s left hand
he found no evidence of tenderness, loss of sensation or motor weakness. He noted that
appellant did not give full effort with regards to range of motion testing. Dr. Ghanma further
noted that appellant was able to fully flex all fingers full and was able to stabilize his left wrist.
In a June 14, 2010 report, OWCP’s medical adviser noted reviewing the supplemental
report of Dr. Ghanma dated May 19, 2010. He referenced the Muscle/Tendon section of the
Digit Regional Grid, Table 15-2, page 391 of the A.M.A., Guides and diagnosed pain in the
digit. OWCP’s medical adviser noted that Dr. Ghanma found no evidence of tenderness, loss of
sensation, motor weakness of the left fourth and fifth fingers, consistent with a class zero
diagnosis with zero percent impairment. He noted that the impairment was not adjusted with
grade modifiers as no adjustment out of class was permitted. OWCP’s medical adviser opined

3

that appellant had no impairment of the left upper extremity based on diagnoses of hand
tendinitis.
In a decision dated June 24, 2010, OWCP denied appellant’s claim for a schedule award.
It determined that the evidence was insufficient to establish that appellant sustained permanent
impairment to a scheduled member due to the accepted work injury.
On July 6, 2010 appellant requested a telephonic oral hearing which was held on
October 5, 2010.
In a decision dated December 15, 2010, OWCP’s hearing representative affirmed
OWCP’s decision dated June 24, 2010.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6
For decisions after February 1, 2001, the fifth edition of the A.M.A., Guides is used to
calculate schedule awards.7 For decisions issued after May 1, 2009, the sixth edition of the
A.M.A., Guides will be used.8 It is the claimant’s burden to establish that he or she sustained a
permanent impairment of a scheduled member or function as a result of an employment injury.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition of the A.M.A., Guides, for upper extremity
impairments the evaluator identifies the impairment class for the Diagnosed Condition (CDX),

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

Supra note 3.

9

Tammy L. Meehan, 53 ECAB 229 (2001).

10

A.M.A., Guides, supra note 1 at 3, section 1.3, The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.

4

which is then adjusted by grade modifiers based on GMFH, Physical Examination (GMPE) and
GMCS.11 The net adjustment formula is GMFH - CDX + GMPE - CDX + GMCS - CDX.12
ANALYSIS
OWCP accepted appellant’s claim for left hand tendinitis and he claimed a schedule
award. In a November 29, 2009 report, Dr. Grant found that appellant sustained a 38 percent
permanent impairment of the left arm pursuant to Table 15-32, wrist range of motion, of the sixth
edition of the A.M.A., Guides.13 He stated that this impairment was severe. However, Dr. Grant
did not sufficiently address how the range of motion loss was due to the accepted left hand
tendinitis. He did not explain how trying to open a frozen lever to open a door in 1999 would
cause such severe symptoms and permanent impairment.14 To be entitled to a schedule award
appellant must establish that he sustained a permanent impairment of a listed member of the
body due to an employment injury.15 Without the necessary reasoned medical opinion evidence
establishing that he has permanent impairment causally related to his accepted left hand
tendinitis, Dr. Grant’s report is insufficient to establish that appellant sustained a permanent
impairment as a result of his work injury. On January 21, 2010 OWCP’s medical adviser opined
that Dr. Grant’s opinion was an insufficient basis on which to grant a schedule award and
recommended a second opinion.
OWCP referred appellant to Dr. Ghanma who, in a March 4, 2010 report, noted physical
examination of the left hand revealed no objective findings consistent with left hand tendinitis,
with no swelling, scarring, tenderness and temperature increases or decreases. Dr. Ghanma
noted findings for left wrist range of motion but noted that appellant gave very poor effort on
range of motion testing of the left arm. He noted no atrophy and normal grip strength.
Dr. Ghanma advised appellant had reached maximum medical improvement. He noted that
pursuant to the A.M.A., Guides, Table 15-3, Wrist Regional Grid, page 395, appellant sustained
zero impairment to the left upper extremity as his diagnosis was class zero due to the lack of
significant symptoms or findings on examination. Dr. Ghanma opined that appellant had no
disability as a result of the diagnosed condition of left hand tendinitis. In a supplemental report
dated May 19, 2010, he addressed whether appellant had any impairment emanating from the
fourth and fifth digits of the left hand. Dr. Ghanma noted finding of no evidence of tenderness,
loss of sensation or motor weakness. He noted that appellant was able to fully flex all fingers
and stabilize his left wrist. OWCP’s medical adviser also properly applied the A.M.A., Guides
to the information provided in Dr. Ghanma’s March 4 and May 19, 2010 reports and determined
11

Id. at 385-419.

12

Id. at 411.

13

A.M.A., Guides (6th ed. 2008).

14

The Board notes that, on his traumatic injury claim, appellant attributed his condition to pulling a frozen lever
to open a door while Dr. Grant attributed it to picking up bundles of mail. See Leonard J. O’Keefe, 14 ECAB 42, 48
(1962) (where the Board held that medical opinions based upon an incomplete history have little probative value).
15

See Veronica Williams, 56 ECAB 367 (2005) (the claimant has the burden of proving that the condition for
which a schedule award is sought is causally related to his or her employment).

5

that appellant had no impairment rating causally related to his accepted condition of left hand
tendinitis.
The Board finds that, under the circumstances of this case, appellant did not sustain any
work-related permanent impairment of the upper extremities. Dr. Ghanma examined appellant
and noted essentially normal findings. He indicated that range of motion testing was unreliable
due to appellant’s poor effort and he also considered whether appellant had a ratable diagnosis
based impairment. Both Dr. Ghanma and OWCP’s medical adviser explained that the wrist or
two fingers involved in the work injury did not result in any permanent impairment. Dr. Ghanma
and OWCP’s medical adviser found no other basis on which to attribute any permanent
impairment to the accepted condition of left hand tendinitis.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds the medical evidence does not establish that appellant has a ratable
impairment of his left arm for schedule award purposes.
ORDER
IT IS HEREBY ORDERED THAT the December 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

